[dirprs2015rsa2015ex1062001.jpg]
2015 FIS Restricted Stock Award Agreement – Directors Revised 11.02.2015 Page 1
Exhibit 10.62 FIDELITY NATIONAL INFORMATION SERVICES, INC. Notice of Restricted
Stock Grant for Directors You (the “Grantee”) have been granted the following
award of restricted Common Stock (the “Restricted Stock”) of Fidelity National
Information Services, Inc. (the “Company”), par value $0.01 per share (the
“Shares”), pursuant to the Fidelity National Information Services, Inc. Amended
and Restated 2008 Omnibus Incentive Plan (the “Plan”): Name of Grantee: [Name]
Number of Shares of Restricted Stock Granted: [xxx] Effective Date of Grant:
[xxx] Vesting and Period of Restriction: See Exhibit A This document is intended
as a summary of your individual restricted stock award. If there are any
discrepancies between this summary and the provisions of the Restricted Stock
Award Agreement, Plan Document and Plan Prospectus, the provisions of those
documents will prevail.



--------------------------------------------------------------------------------



 
[dirprs2015rsa2015ex1062002.jpg]
2015 FIS Restricted Stock Award Agreement – Directors Revised 11.02.2015 Page 2
FIDELITY NATIONAL INFORMATION SERVICES, INC. AMENDED AND RESTATED 2008 OMNIBUS
INCENTIVE PLAN Restricted Stock Award Agreement SECTION 1. GRANT OF RESTRICTED
STOCK (a) Restricted Stock. On the terms and conditions set forth in the Notice
of Restricted Stock Grant and this Restricted Stock Award Agreement (the
“Agreement”), Fidelity National Information Services, Inc. (the “Company”)
grants to the Grantee on the Effective Date of Grant the Restricted Stock set
forth in the Notice of Restricted Stock Grant. (b) Plan and Defined Terms. The
Restricted Stock is granted pursuant to the Plan. All terms, provisions, and
conditions applicable to the Restricted Stock set forth in the Plan and not set
forth herein are hereby incorporated by reference herein. To the extent any
provision hereof is inconsistent with a provision of the Fidelity National
Information Services, Inc. Amended and Restated 2008 Omnibus Incentive Plan (the
“Plan”), the provisions of the Plan will govern. All capitalized terms that are
used in the Notice of Restricted Stock Grant or this Agreement and not otherwise
defined therein or herein shall have the meanings ascribed to them in the Plan.
SECTION 2. FORFEITURE AND TRANSFER RESTRICTIONS (a) Forfeiture. (i) If the
Grantee resigns as a director, or declines to stand for re-election at the end
of a term, or is terminated as a director, the Grantee shall, for no
consideration, forfeit to the Company the Shares of Restricted Stock that remain
subject to a Period of Restriction at the time of resignation. (ii) If the
Grantee’s service as director terminates due to death or Disability (as defined
below), and any Performance Restriction (if applicable, as defined in Exhibit A)
has been satisfied as of the final date of the Grantee’s service as director,
then all of the shares shall vest as of the date of termination and become free
of any forfeiture and transfer restrictions described in the Agreement. If the
Performance Restriction has not been satisfied as of the final date of the
Grantee’s service as a director due to Grantee’s death or Disability, then all
of the Shares shall be forfeited to the Company, for no consideration. (iii) The
term “Disability” shall have the meaning ascribed to such term in the Grantee’s
employment agreement with the Company, or any Affiliate or Subsidiary. If the
Grantee’s employment agreement does not define the term “Disability,” or if the
Grantee has not entered into an employment agreement with the Company, or any
Affiliate or Subsidiary, the term “Disability” shall mean the Grantee’s
entitlement to long-term disability benefits pursuant to the long-term
disability plan maintained by the Company or in which the Company’s employees
participate. (b) Transfer Restrictions. During the Period of Restriction,
Grantee is subject to the Company’s hedging and pledging policy, which prohibits
(i) directly or indirectly engaging in hedging or monetization transactions with
the Restricted Stock; (ii) engaging in short sale transactions with the
Restricted Stock and; (iii) pledging the Restricted Stock as collateral for a
loan, including through the use of traditional margin accounts with a broker.
(c) Lapse of Restrictions. The Period of Restriction shall lapse as to the
Restricted Stock in accordance with the Notice of Restricted Stock Grant. Upon
lapse of the Period of Restriction, the Grantee shall own the Shares that are
subject to this Agreement free of all restrictions otherwise imposed by this
Agreement.



--------------------------------------------------------------------------------



 
[dirprs2015rsa2015ex1062003.jpg]
2015 FIS Restricted Stock Award Agreement – Directors Revised 11.02.2015 Page 3
SECTION 3. STOCK CERTIFICATES As soon as practicable following the grant of
Restricted Stock, the Shares of Restricted Stock shall be registered in the
Grantee’s name in certificate or book-entry form. If a certificate is issued, it
shall bear an appropriate legend referring to the restrictions and it shall be
held by the Company, or its agent, on behalf of the Grantee until the Period of
Restriction has lapsed. If the Shares are registered in book-entry form, the
restrictions shall be placed on the book-entry registration. The Grantee may be
required to execute and return to the Company a blank stock power for each
Restricted Stock certificate (or instruction letter, with respect to Shares
registered in book-entry form), which will permit transfer to the Company,
without further action, of all or any portion of the Restricted Stock that is
forfeited in accordance with this Agreement. SECTION 4. TRADING STOCK AND
SHAREHOLDER RIGHTS (a) Grantee is subject to insider trading liability if
Grantee is aware of material, nonpublic information when making a purchase or
sale of Company stock. In addition, Grantee is subject to blackout restrictions
that prevent the sale of Company stock during certain time periods referred to
as the “blackout period.” The recurring “blackout period” begins at the end of
each calendar quarter and ends two (2) trading days following the Company’s
earnings release. (b) Except for the transfer and dividend restrictions, and
subject to such other restrictions, if any, as determined by the Company, the
Grantee shall have all other rights of a holder of Shares, including the right
to vote (or to execute proxies for voting) such Shares. Unless otherwise
determined by the Board of Directors, if all or part of a dividend in respect of
the Restricted Stock is paid in Shares or any other security issued by the
Company, such Shares or other securities shall be held by the Company subject to
the same restrictions as the Restricted Stock in respect of which the dividend
was paid. SECTION 5. DIVIDENDS (a) Any dividends paid with respect to Shares
which remain subject to a Period of Restriction shall not be paid to the Grantee
but shall be held by the Company. (b) Such held dividends shall be subject to
the same Period of Restriction as the Shares to which they relate. (c) Any
dividends held pursuant to this Section 5 which are attributable to Shares which
vest pursuant to this Agreement shall be paid to the Grantee within 30 days of
the applicable vesting date. (d) Dividends attributable to Shares forfeited
pursuant to Section 2 of this Agreement shall be forfeited to the Company on the
date such Shares are forfeited. SECTION 6. MISCELLANEOUS PROVISIONS (a)
Acknowledgements. The Grantee hereby acknowledges that he or she has read and
understands the terms of the Plan and this Agreement, and agrees to be bound by
their respective terms and conditions. The Grantee acknowledges that there may
be tax consequences upon the vesting or transfer of the Restricted Stock and
that the Grantee should consult an independent tax advisor. (b) Tax Withholding.
Pursuant to Article 20 of the Plan, the Company shall have the power and right
to deduct or withhold an amount sufficient to satisfy any federal, state and
local taxes (including the Grantee’s FICA taxes) required by law to be withheld
with respect to this Award. The Company may condition the delivery of Shares
upon the Grantee’s satisfaction of such withholding obligations. The Grantee may
elect to satisfy all or part of such withholding requirement by tendering
previously-owned Shares or by having the Company withhold Shares having a Fair
Market Value equal to the minimum statutory withholding (based on minimum
statutory withholding rates for federal, state and local tax purposes, as
applicable, including the Grantee’s FICA taxes) that could be imposed on the
transaction, and, to the extent the Company so permits,



--------------------------------------------------------------------------------



 
[dirprs2015rsa2015ex1062004.jpg]
2015 FIS Restricted Stock Award Agreement – Directors Revised 11.02.2015 Page 4
amounts in excess of the minimum statutory withholding to the extent it would
not result in additional accounting expense. Such election shall be irrevocable,
made in writing and signed by the Grantee, and shall be subject to any
restrictions or limitations that the Company, in its sole discretion, deems
appropriate. (c) Ratification of Actions. By accepting this Agreement, the
Grantee and each person claiming under or through the Grantee shall be
conclusively deemed to have indicated the Grantee’s acceptance and ratification
of, and consent to, any action taken under the Plan or this Agreement and Notice
of Restricted Stock Grant by the Company, the Board or the Committee. (d)
Notice. Any notice required by the terms of this Agreement shall be given in
writing and shall be deemed effective upon personal delivery or upon deposit
with the United States Postal Service, by registered or certified mail, with
postage and fees prepaid. Notice shall be addressed to the General Counsel of
the Company at its principal executive office and to the Grantee at the address
that he or she most recently provided in writing to the Company. (e) Choice of
Law. This Agreement and the Notice of Restricted Stock Grant shall be governed
by, and construed in accordance with, the laws of Florida, without regard to any
conflicts of law or choice of law rule or principle that might otherwise cause
the Plan, this Agreement or the Notice of Restricted Stock Grant to be governed
by or construed in accordance with the substantive law of another jurisdiction.
(f) Arbitration. Subject to Article 3 of the Plan, any dispute or claim arising
out of or relating to the Plan, this Agreement or the Notice of Restricted Stock
Grant shall be settled by binding arbitration before a single arbitrator in
Jacksonville, Florida and in accordance with the Commercial Arbitration Rules of
the American Arbitration Association. The arbitrator shall decide any issues
submitted in accordance with the provisions and commercial purposes of the Plan,
this Agreement and the Notice of Restricted Stock Grant, provided that all
substantive questions of law shall be determined in accordance with the state
and Federal laws applicable in Florida, without regard to internal principles
relating to conflict of laws. (g) Modification or Amendment. This Agreement may
only be modified or amended by written agreement executed by the parties hereto;
provided, however, that the adjustments permitted pursuant to Section 4.3 of the
Plan may be made without such written agreement. (h) Severability. In the event
any provision of this Agreement shall be held illegal or invalid for any reason,
the illegality or invalidity shall not affect the remaining provisions of this
Agreement, and this Agreement shall be construed and enforced as if such illegal
or invalid provision had not been included. (i) References to Plan. All
references to the Plan (or to a Section or Article of the Plan) shall be deemed
references to the Plan (or the Section or Article) as may be amended from time
to time. (j) Section 409A Compliance. To the extent applicable, it is intended
that the Plan and this Agreement comply with the requirements of Code Section
409A and any related regulations or other guidance promulgated with respect to
such Section by the U.S. Department of the Treasury or the Internal Revenue
Service and the Plan and the Award Agreement shall be interpreted accordingly.



--------------------------------------------------------------------------------



 
[dirprs2015rsa2015ex1062005.jpg]
2015 FIS Restricted Stock Award Agreement – Directors Revised 11.02.2015 Page 5
EXHIBIT A Vesting and Restrictions This grant is subject to both a Performance
Restriction and a Time-Based Restriction, as described below (collectively, the
“Period of Restriction”). Performance Restrictions In order for the Restricted
Stock to vest, the Compensation Committee of the Board of Directors of the
Company (the "Committee") must determine that the Company has achieved the
performance restriction based on an EBITDA measurement (as defined below). The
Committee will determine the 2016 EBITDA target within 90 days of the grant date
and that target will be published as soon as administratively possible. EBITDA
includes earnings before interest, taxes, depreciation, and amortization, and
excludes, M&A related costs, asset impairment charges, foreign exchange rates
and other non-GAAP adjustments, with the goal being to measure on a consistent
basis management’s execution against the 2016 EBITDA plan. Time-Based
Restrictions Anniversary Date % of Restricted Stock First (1st) anniversary
33.33% Second (2nd) anniversary 33.33% Third (3rd) anniversary 33.34% Vesting If
the EBITDA target has been achieved for a particular calendar year, the
percentage of the Restricted Stock indicated next to each Anniversary Date shall
vest on such indicated anniversary date (such three year vesting schedule
referred to as the “Time-Based Restrictions”).



--------------------------------------------------------------------------------



 